Citation Nr: 0705569	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel





INTRODUCTION

The veteran had active service from November 1976 to November 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2004.  In January 2007, the veteran and his wife 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  In February 2007, the Board 
granted a motion to advance this case on the docket.  38 
C.F.R. § 20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to written statements and hearing testimony from 
the veteran and his wife, he does not leave his house except 
for medical examinations, and he needs assistance in 
activities of daily living, specifically, dressing and 
undressing himself; keeping himself ordinarily clean and 
presentable; and attending to the wants of nature.  However, 
while they may describe their activities and state their 
opinion of the veteran's needs, the veteran and his wife are 
not qualified to provide the medical nexus between the 
veteran's disabilities and the perceived needs.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006).  Similarly, a medical 
opinion which is based solely on their statements does not 
constitute competent medical evidence because it is not 
enhanced by any additional medical comment by the medical 
examiner.  Id.  

Additionally, the medical evidence itself contains 
significant discrepancies as to the level of disability 
present.  For example, a private medical report dated in 
March 2004 indicated that the veteran had decreased tone in 
the calf and quadriceps bilaterally, decreased balance, and 
an ataxic gait.  However, on a VA examination in August 2004, 
his legs did not appear to show any atrophy.  They were full 
in bulk and strength appeared to be within normal limits 
throughout his legs, although it was difficult to test 
because of pain in the low back.  If there was any 
compromise, it was only to the extent of 4/5.  

On the March 2004 examination, the veteran was reportedly 
unable to put on his pants or shoes.  On the May 2004 
examination, he reportedly could not fasten clothing, and his 
wife assisted in shaving.  On the VA examination in August 
2004, the veteran required help from his wife to perform any 
activity.  However, it is unclear how any of the problems 
with fastening clothing or shaving would be related to the 
veteran's service-connected lumbar spine disability, or his 
adjustment disorder.  There is no evidence of any upper 
extremity disorder, service-connected or otherwise.  

There are other unexplained and/or inconsistencies in the 
record.  For example, in numerous statements in the 
examination reports and in connection with the appeal, the 
veteran claims to be unable to clean himself after 
defecation.  However, a November 2003 treatment record 
reveals that the veteran complained of constipation and 
rectal bleeding after manually attempting to disimpact 
himself, which is not compatible with his statements that he 
is unable to wipe himself.  Moreover, there is no evidence 
that any mechanical aids which could obviate the need for the 
assistance of another person, such as a "Bottom Buddy," 
have been tried; as noted above, there is no service-
connected upper extremity disorder.   

As to whether he is substantially confined to his premises, 
this means that a claimant is restricted to his or her house 
except for medical treatment purposes.  Howell, supra.  On 
the March 2004 examination, the examiner stated that the 
veteran could only travel from home with his wife's 
assistance.  On a VA aid and attendance/housebound 
examination in May 2004, he stated that he went to the 
grocery store with his wife once a week.  In VA outpatient 
treatment notes dated in May and July 2003, the veteran said 
he was walking outside as the weather improved.  In July 
2003, it was noted that a vacation was planned for the 
following month.  

The discrepancies cannot be accounted for by medical evidence 
of a deterioration in his disability during this several 
month period, as X-rays of the lumbosacral spine in May 2004, 
which showed discogenic disease at L5-S1, which were 
essentially unchanged from 1999, except for a small area of 
sclerosis, thought to be a benign bone island.  

Thus, the fact that the veteran has assistance in the 
activities, as described, does not, by itself, mean that the 
assistance is medically necessary.  The veteran and his wife 
are not competent to provide medical evidence that such 
assistance is necessary, or that he is unable to leave the 
premises, due to service-connected disabilities.  The medical 
evidence itself contains substantially conflicting evidence, 
and it is unclear the extent to which the conclusions, on the 
March 2004 and May 2004 evaluations, were based solely on the 
statements from the veteran and his wife.  Therefore, he must 
be afforded an examination to determine whether, standing 
alone, his service-connected disabilities warrant an award of 
aid and attendance or housebound benefits.  In addition, his 
VA treatment records must be obtained, to provide medical 
evidence of his ongoing disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA treatment 
records, inpatient and outpatient, for the 
period from December 2003 to the present, 
and associate them with the claims file.

2.  Ask the veteran to submit all relevant 
evidence in his possession.  See 38 C.F.R. § 
3.159(b)(1) (2006).  

3.  After obtaining the VA treatment 
records, schedule the veteran for a VA aid 
and attendance and housebound examination, 
to determine whether he requires the regular 
aid and attendance of another person in 
daily living due solely to his service-
connected disabilities, which are as 
follows:  chronic adjustment disorder with 
depressed mood; lumbosacral strain with 
degenerative intervertebral disc disease; 
coccygodynia; radiculopathy of both lower 
extremities; scabies; hemorrhoids; and 
erectile dysfunction.  The examination 
report should also address whether the 
veteran is under an incapacity, physical or 
mental, that requires care and assistance on 
a regular basis to protect him from the 
hazards or dangers incident to his daily 
environment.  The examiner should also 
express an opinion as to whether, due to the 
service-connected disabilities, standing 
alone, the veteran is "substantially 
confined" to his premises, i.e., restricted 
to his house except for medical treatment 
purposes.  The claims files and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  Any findings which 
appear inconsistent should be explained.  
All conclusions must be explained in detail, 
and the evidence relied upon for the 
conclusions must be identified.  The 
conclusions must be based on medical 
findings and not solely the reported history 
of the veteran or his wife-the veteran's 
history must be supported by examination 
findings.  

4.  After assuring compliance with the 
notice and duty to assist provisions of the 
law, review the claim for special monthly 
compensation based on the need for regular 
aid and attendance or housebound status.  If 
the determination is not a full grant of 
benefits sought, furnish the veteran with a 
supplemental statement of the case, and give 
him an opportunity to respond before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



